EXHIBIT 10.7

[Urologix, Inc. Letterhead]

May 28, 2010

Mr. Ralph Cardinal
[address]
[address]

Re: Urologix Offer of Employment: Vice President of Research and Development

Dear Mr. Cardinal:

          On behalf of Urologix, Inc., I am pleased to offer you a full time
position with the Company as the Vice President of Research and Development.
This position will report to the Chief Executive Officer. This offer is
contingent upon completion of background check. We request that you begin
employment on June 7, 2010.

          Your compensation will be $6,923.08 paid bi-weekly (annualized at
$180,000). In fiscal year 2010 you will be eligible for an annual bonus of up to
30% of your earned compensation based on achievement of specific objectives. In
addition, you will be eligible for 60,000 incentive stock options with standard
vesting terms contingent upon board approval. You will be eligible to
participate in our medical and dental, life, AD&D, short-term and long-term
disability and flexible spending programs on the first of the month following
your hire date. The cost of these benefits is dependent upon the coverage you
elect. You will be eligible to participate in our 401(k) program following an
initial 90-day waiting period. If you have any questions on benefits, please
contact Melanie Hill at 763-475-7682. You will be entitled to accrue up to 120
hours of vacation annually.

          As a condition of your employment and for purposes of federal
immigration law, you will be required to provide Urologix documentary evidence
of your identity and eligibility for employment in the United States. To ensure
timely processing of your initial paycheck, such documentation must be provided
to us within three business days of your date of hire.

          You will also be required to sign an Urologix, Inc. Agreement
Regarding Employment, Inventions, Confidential Information and Non-Competition
(copy attached) as a condition of your employment. This letter, along with the
foregoing agreement relating to proprietary rights, confidentiality and
non-competition sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements between us, whether written
or oral. This letter may not be modified nor amended except by a written
agreement signed by the Chief Executive Officer or Chief Operating Officer and
by you.

--------------------------------------------------------------------------------



          Urologix is an employment-at-will company, where either the employee
or Urologix may terminate employment for any reason whatsoever, with or without
cause, and at any time. No section of our employee handbook nor this letter is
meant to be construed, nor should be construed, as establishing anything other
than an employment-at-will relationship, nor does it limit management’s
discretion to make personnel decisions.

          This offer of employment is valid until June 1, 2010. If the
provisions of this offer are acceptable to you, please sign one copy of this
offer letter and return it to me at your earliest convenience. The second
original copy is for your personal files. I have also enclosed two job
descriptions. I ask that you sign both, keep one copy and return the other copy
to me along with a signed copy of this letter and the Urologix, Inc. Agreement
Regarding Employment, Inventions, Confidential Information and Non-Competition.

          Urologix is committed to excellence in the medical device field. We
can only succeed in our goal with a staff of dedicated, knowledgeable and
enthusiastic professionals. On behalf of all of the senior management of
Urologix, I am gratified by your expression of interest in the assumption of the
leadership role for Research & Development. This is a position that will enable
you to have an immediate impact inside and outside the Company, to further the
technology as the “gold standard” for minimally invasive BPH therapies as well
as to leverage the technological capability of our system and staff to address
new opportunities. We are delighted to make this offer for you to join our team,
and I personally look forward to working with you. Please contact me if you have
any questions.

Sincerely,

 

 

/s/ Greg Fluet

 

Greg Fluet

 

Executive VP and Chief Operating Officer


 

 

 

 

/s/ Ralph Cardinal

 

6/1/2010

 

Accepted – Signature

 

Date

 

Ralph Cardinal

 

 

 


--------------------------------------------------------------------------------